     Case: 1:19-op-45191-DAP Doc #: 54 Filed: 10/02/20 1 of 2. PageID #: 1119




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION                             MDL NO. 2804
 OPIATE LITIGATION                                        Case No. 1:17-MD-2804
 This document relates to:                                Member Case No: 1:19-op-45191
 York County v. Purdue Pharma, L.P. et al., Case
 No. 2:19-cv-00022-DBH (D. Maine)




                 PLAINTIFF’S STIPULATION OF DISMISSAL
   AS TO MARK E. CIENIAWSKI, M.D., AND MICHAEL B. BRUEHL, M.D., ONLY

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the undersigned parties hereby stipulate to the

dismissal of the above-entitled action, with prejudice and without costs, and with all rights of

appeal being waived, as to all claims against defendants Mark E. Cieniawski, M.D. and

Michael B. Bruehl, M.D., ONLY.



 Respectfully submitted,                          Respectfully submitted,

 Plaintiff York County,                           Defendants Mark E. Cieniawkski, M.D., and
                                                  Michael B. Bruehl, M.D.,
 By its attorneys,
                                                  By their attorneys,
 /s/ Shayna E. Sacks
 Napoli Shkolnik PLLC                             /s/ Madeleine K. Rodriguez
 360 Lexington Avenue, 11th Floor                 David R. Geiger
 New York NY 10017                                Madeleine K. Rodriguez
 (212) 397-1000                                   FOLEY HOAG LLP
 Email: SSacks@napolilaw.com                      155 Seaport Blvd.
                                                  Boston, MA 02210
 /s/ James E. Belleau                             (617) 832-1000
 James E. Belleau, Bar No. 8314                   Email: dgeiger@foleyhoag.com
 Adam R. Lee, Bar No. 4143                        Email: mrodriguez@foleyhoag.com
 Trafton, Matzen, Belleau & Frenette, LLP
 PO Box 470, 10 Minot Avenue                      /s/ Mark G. Lavoie
 Auburn, Maine 04212-0470                         Mark G. Lavoie, Esq.
     Case: 1:19-op-45191-DAP Doc #: 54 Filed: 10/02/20 2 of 2. PageID #: 1120




 (207) 784-4531                                     NORMAN, HANSON & DETROY, LLC
 Email: JBelleau@TMBF-Law.com                       Two Canal Plaza
 Email: ALee@TMBF-Law.com                           P.O. Box 4600
                                                    Portland, ME 04112-4600
                                                    (207) 774-7000
                                                    Email: mlavoie@nhdlaw.com




                                CERTIFICATE OF SERVICE


       I hereby certify that on October 2, 2020, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will distribute a copy of the document

to all counsel of record.


                                             /s/ Shayna E. Sacks




                                                2
